Citation Nr: 0836009	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  05-33 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to increased rating in excess of 50 percent for 
post traumatic stress disorder (PTSD).

Entitlement to service connection for sinus condition, to 
include sinusitis, allergies, and allergic rhinitis.

Whether new and material evidence was received to reopen a 
claim of entitlement to service connection for seborrhea, 
dermatographism, and seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The veteran had active service from December 1990 to May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October  2004 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  
In a January 2007 Decision Review Officer decision, the RO 
increased the rating for the PTSD to 50 percent, effective 
from January 2004.  The veteran has not indicated that she is 
satisfied with her disability ratings.  Thus, the increased 
rating claim is still before the Board.  AB v. Brown, 6 Vet. 
App.  35 (1993).   


FINDINGS OF FACT

1. Throughout the rating period on appeal, the veteran's PTSD 
has been manifested by no more than moderate occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as sleep disturbance, daily fatigue, 
anxiety, depression, and monthly panic attacks as well as 
depressed mood and affect.   

2. Sinus problems were detected many years after service and 
there is no competent evidence which relates the sinusitis, 
allergies, and allergic rhinitis to disease or injury in 
service 

3. An unappealed September 1999 rating decision denied a 
claim of entitlement to service connection for seborrhea, 
dermatographism, and seborrheic dermatitis.

4.  The evidence added to the record since September 1999, 
when viewed by itself or in the context of the entire record, 
is either cumulative or redundant and does not relate to an 
unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The criteria for entitlement to an evaluation in excess of 
50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, 
Diagnostic Code 9411 (2006).

2. Sinusitis, allergies, and allergic rhinitis were not 
incurred in, or aggravated by, active military service, and 
sinusitis, allergies, and allergic rhinitis may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007).

3. The September 1999 rating decision which denied the 
veteran's claim of entitlement to service connection for 
seborrhea, dermatographism, and seborrheic dermatitis is 
final.  38 U.S.C.A. §§ 5103(a), 7104 (West 2002).

4. The evidence received subsequent to the September 1999 
rating decision is not new and material and the requirements 
to reopen the claim have not been met.  38 U.S.C.A. §§ 5108, 
5103, 5103A, 5107(b), 7105 (West 2007); 38 C.F.R. §§ 3.156, 
3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis - Increased Rating for PTSD

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). Nevertheless, where the evidence contains 
factual findings that show a change in the severity of 
symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Throughout the rating period on appeal, the veteran's PTSD 
has been evaluated as 50 percent disabling pursuant to 
Diagnostic Code 9411.  That Code section evaluates PTSD under 
the general rating formula for mental disorders.  A 50 
percent evaluation for PTSD is warranted where the evidence 
demonstrates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships. 

In order to be entitled to the next-higher 70 percent rating 
for PTSD, the evidence must show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating will be assigned in cases of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name. 

Also of relevance to the evaluation of service-connected 
mental disorders is the Global Assessment of Functioning 
(GAF) rating, which is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness.  Richard v. Brown, 9 Vet. 
App. 266 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). 

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job). 

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). 

A GAF of 61 to 70 is defined as mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

The Board has reviewed the evidence of record throughout the 
rating period in question and finds no support for an 
evaluation in excess of 50 percent.     

A VA psychiatric examination in June 2004 indicated 
complaints of insomnia, anger problems, and nightmares, all 
exacerbated by media coverage of the present war.  She also 
endorsed being avoidant of people, shopping at odd hours when 
it was less crowded in stores.  She also reported anhedonia, 
depressed mood, lack of energy and sex drive, and thoughts 
that she would be better off dead.  However, she denied 
having formulated a suicide plan and did not seriously 
consider suicide because of her child.  The examiner assigned 
a GAF score of 60 and the examiner indicated that there were 
moderate symptoms with moderate impact on social and 
occupational functioning.  

Mental health notes dated in July 2004 and August 2004 
revealed treatment for reported memory loss, poor 
concentration, dissociative states, isolation, avoidance, and 
sleep disturbance.  

A January 2005 report from the Vet Center indicated 
complaints of extreme anxiety and severe depression.  The 
veteran also reported being disoriented and having problems 
with short-term memory.  Severe panic attacks and paranoia 
were also endorsed, as well as nightmares.  A GAF score of 50 
was assigned.

Upon examination in June 2005, she reported symptoms 
including insomnia, increased anxiety, and inability to 
relate to others.  Objectively, there was no evidence of any 
impairment in thought processes or communication.  She denied 
hallucinations though she did report experiencing 
"presences."  She denied suicidal or homicidal thoughts, 
plans, or intent.  Her hygiene was excellent and she was 
fully oriented.  Remote and recent memory appeared to be 
within normal limits.  The veteran reported ritualistic 
behavior in the form of locking doors and windows and keeping 
lights on.  Her mood was depressed and her affect was 
blunted.  She did not describe impairment of impulse control.  
A GAF score of 65 was assigned.  

A November 2005 VA outpatient record indicated complaints of 
paranoid thoughts.  The veteran also noted that she was 
seeing things and hearing voices.

In a June 2006 report of an individual session with her 
psychiatrist, the veteran reported she had trouble sleeping 
and had been told by friends she wasn't as nice as she once 
was.  The veteran noticed she was more irritable and quick to 
anger since her return from the Gulf (in 1991).  She reported 
working and having a 4 year old son to care for.  She 
continued to be troubled by increased appetite and poor 
energy.  The psychiatrist noted the veteran did not relay any 
symptoms that needed attention previous to last year.  The 
veteran was well-dressed, expressed no suicidal or homicidal 
ideation, and had organized, goal oriented thought.   Her 
insight and judgment appeared to be good.  The psychiatrist 
assigned a GAF of 55-60.   

The veteran's VA counselor submitted an August 2006 statement 
describing her symptoms.  This counselor saw the veteran in 
both individual and group therapy sessions.  The counselor 
reported the veteran had been reprimanded at work for 
deficiencies and that the veteran allowed her family to care 
for her young son because the veteran's depression had 
resulted in the veteran neglecting her personal appearance 
and hygiene.  The counselor witnessed the veteran having a 
panic attack when an alarm went off in the building and the 
veteran was reminded of SCUD missile attacks.

In her VA examination of December 2006, the veteran reported 
attending regularly both individual and group therapy, and as 
well as taking two prescribed medications.  She has not been 
hospitalized.  She slept poorly, being unable to stay asleep.  
She felt fatigued during the day.  She frequently had angry 
outbursts and has had an increase of irritability and 
anxiety, especially in social settings.  She reported what 
she called social phobias, such as a fear of speaking in 
public.  She reported panic attacks, occurring at least 
monthly; frequent crying spells; a general feeling of 
inadequacy, of being unattractive; hypervigilance and 
feelings of vulnerability when in public. 

She described feelings of anxiety and depression that were 
present daily, which the examiner considered to be of 
moderate severity.  The examiner noted she has not had a 
complete remission from her symptoms.  She continued to 
function vocationally and socially, though moderately 
impaired by her symptoms.  The veteran was working as a 
nurse, assigned to quality management, and she was often 
asked to give presentations or seminars.  Her social anxiety 
and fear of speaking in public resulted in her being less 
effective in her job, which was also effected by her 
irritability and daily fatigue.  She did maintain her job and 
a good relationship with her counselor, with whom she 
consulted by telephone on a regular basis.  She tried to 
attend group therapy sessions at least once a month.  She 
reported meeting with a psychiatrist.  In general, she 
reported feeling her mood was low and that she felt sad much 
of the time.  She did not report losing any time from work 
due to her PTSD.  When describing other relationships, the 
veteran reported she was single and lived alone and that she 
did not have a significant close personal relationship at 
that time.  She denied close contact with any family members.  
The veteran reported having a few friends with whom she spoke 
on the phone, but did not visit socially.  Her primary 
leisure activity was watching television.

The examiner opined that the veteran was functioning 
adequately, but certainly not thriving.  Her overall 
functioning was at least mildly impaired.  There was no 
evidence of disorganization in her thought processes, no 
hallucinations or delusional beliefs.  She maintained good 
eye contact and conversed logically.  She was neat and clean 
in appearance.  Her memory, both remote and recent, was 
intact.  Her mood was depressed and she was tearful at times 
during the interview.  The examiner noted her occupational 
stress, gave an Axis I diagnosis of PTSD and assigned a GAF 
of 55.  The examiner considered her symptoms to have worsened 
since her last VA examination and that she was experiencing a 
high level of distress with moderate impairment in vocational 
functioning and severe impairment in social functioning.  He 
did consider her prognosis good with continued treatment.

After reviewing the evidence of record, the Board finds no 
support for an evaluation in excess of 50 percent for the 
veteran's service-connected PTSD for any portion of the 
rating period on appeal.  While the veteran indicated at a 
June 2004 VA examination that she wondered if she would be 
better off dead, she expressly denied any plan and in 
subsequent records she consistently denied any suicidal 
ideation whatsoever.  Furthermore, there are no reports of 
hospitalization, described obsessional rituals which 
interfere with routine activities, illogical or irrelevant 
speech, near continuous panic affecting the veteran's ability 
to function independently, impaired impulse control, or 
consistent neglect of personal appearance and hygiene.  
Rather, the evidence of record, as previously detailed, 
affirmatively indicated that the veteran had good hygiene and 
no communication problems.  Moreover, the veteran continues 
to be employed and did not report missing any time at work 
due to the PTSD.  Further, while the veteran subjectively 
reported disorientation in a January 2005 Vet Center report, 
objective evidence from VA examinations consistently 
indicated that she was fully oriented.

In further finding against assignment of the next-higher 70 
percent rating for PTSD, the Board points to the veteran's 
GAF scores, the lowest of which was a 50.  A GAF of 41 to 50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep job).  However, the 
evidence here does not actually reflect any true suicidal 
ideation or an inability to keep a job, for example.  
Therefore, the GAF score in this case does not justify 
assignment of the next-higher 70 percent evaluation.

Again, the veteran's PTSD symptoms are not shown to be so 
disabling as to warrant an evaluation of 70 percent.  Indeed, 
there were no reports of any hospitalizations and the veteran 
has continued full time employment.  While her social 
relationships have been severely impacted, there were no 
reports of memory impairment, near continuous panic attacks, 
or suicidal ideation.  The evidence does not show that 
symptomatology more nearly approximates the criteria for an 
evaluation in excess of 50 percent for any part of the rating 
period on appeal.  

In conclusion, there is no basis for assignment of a rating 
in excess of 50 percent for PTSD during any portion of the 
rating period on appeal.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  
If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008)  

In this instance, the veteran's symptoms of PTSD are clearly 
accounted for in Diagnostic Code 9411, which compensates for 
occupational and social impairment.  The Board finds a 50 
percent rating adequately addresses the veteran's symptoms.  
As such, the Board finds that the diagnostic code for the 
veteran's service-connected disability adequately describes 
the current disability levels and symptomatology and, 
therefore, a referral for an extraschedular rating is not 
warranted. 


Service Connection- Sinusitis, Allergies, and Allergic 
Rhinitis

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a disease of the nervous system such as 
sensorineural hearing loss became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 

The veteran sought service connection for what she called 
severe sinus problems in her January 2004 claim.  There is no 
complaint or record of treatment for her sinuses in her 
service treatment records.  In her January 2005 statement she 
stated she had no sinus problems prior to her active service; 
however at some point after serving in Saudi Arabia she began 
to have difficulty breathing, frequent sinus infections, and 
a dry hacking cough.  She sought treatment from a private 
physician.  In May 2003, she sought treatment at the VA 
facility and was diagnosed with an allergy to dust, sinusitis 
and perennial allergic rhinitis, for which she was prescribed 
medication.  The treatment records from the private physician 
could not be obtained because they had been purged prior to 
the request for the copies.

The Board notes that the veteran is competent to describe 
being covered with dust while in service in Saudi Arabia and 
having difficulty breathing and she is competent to report 
symptoms of allergies.  See Veteran's January 2005 Notice of 
Disagreement.  Indeed, a lay person is competent to testify 
only as to observable symptoms.  See Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995).  Thus, the Board concludes that there 
is competent evidence that the veteran was exposed to dust 
and sand in a desert while in service and she is competent to 
testify to observable symptoms such as difficulty breathing.  
However, as discussed in detail below, there is no competent 
evidence which relates the current sinusitis, allergies, and 
allergic rhinitis to her active service.   

While on her tour of active service, the veteran had a 
physical examination in March 1991.  On the Report of 
Physical Examination, the categories of head, face, neck, and 
scalp, as well as nose, and sinuses were checked as normal 
and there were no complaints listed.  The veteran filed a 
claim for service compensation for various disabilities in 
July 1994 and never mentioned sinus or allergy conditions.  
This was three years after her active service.  The VA 
treatment in which her allergy to dust was diagnosed occurred 
in May 2003, 12 years after her active service tour.  A 
significant lapse in time between service and post-service 
medical treatment may be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).

There is no competent evidence of sinusitis, allergies, and 
allergic rhinitis in service.  Further, there was no 
diagnosis within one year after separation from service.

The veteran's own assertions that her sinusitis, allergies, 
and allergic rhinitis is related to trauma in service are 
acknowledged, however they are afforded no probative weight 
in the absence of evidence that the veteran has the expertise 
to render opinions about medical matters.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The Board notes 
that the veteran is a trained nurse and was employed as a 
nurse during the pendency of this appeal.  However, there is 
no evidence of specialized training or education that has 
allowed her to opine the etiology of her sinusitis and 
allergies. 

Therefore, in this case, the preponderance of the evidence of 
record is against the veteran's claim for service connection 
for sinusitis, allergies, and allergic rhinitis and the 
benefit-of-the-doubt rule is not applicable.  The appeal is 
denied




New and Material Evidence- Seborrhea, Dermatographism, and 
Seborrheic Dermatitis

Legal Criteria - New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating decision 
has been issued, absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c);     Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

In a September 1999 rating decision, the RO denied 
entitlement to service connection for service connection for 
seborrhea, dermatographism, and seborrheic dermatitis.  The 
letter accompanying the rating decision notes that a copy of 
a VA Form 1-4107, which explains the appellate rights, was 
enclosed.  As such, the Board finds that the veteran was 
adequately apprised of the rating decision and provided 
notice of how to appeal a claim.  Mindenhall v. Brown, 7 Vet. 
App. 271 (1994) (regarding the applicability of the 
presumption of regularity to RO actions); see also Ashley v. 
Derwinski, 2 Vet. App. 307 (1992).  The claims file indicates 
that mailing was returned as undeliverable by the Post 
Office.  A Report of Contact in the file, dated November 
1999, recorded a telephone contact with the veteran and noted 
her correct address.  A notation indicates another copy of 
the rating decision was mailed to her.  The veteran did not 
file an appeal, and the September 1999 decision became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The pertinent evidence of record in 1999 included service 
treatment records, VA examinations dated in 1994 and 1998, 
and post-service outpatient VA records.  The service 
treatment records were absent any complaints or treatment 
referable to the skin.  The post-service evidence revealed 
skin treatment beginning in 1994, with no opinions linking 
the disorder to active service.  Thus, the claim was denied.  

In January 2004, the veteran requested that the claim be 
reopened.  At that time, she submitted private pharmacy and 
VA pharmacy listings of the prescriptions she has had filled 
in 2002 and 2003, and a statement from Ms. K-J dated 
September 2003 which for the most part pertained to the 
veteran's PTSD claim.  The RO obtained and added to the 
claims file all of the veteran's VA treatment records dated 
May 1997 to May 2004.  Later submitted was a May 2004 letter 
from Dr. B. in Louisiana, in which he summarized her 
treatment for seborrheic dermatitis sicca on the face and 
scalp, dermagraphism with periodic flares and benign 
dermatitis papulosis nigra lesions of the face.  This 
doctor's treatment began in July 1997 and he stated the 
veteran never returned to his office after her April 2000 
appointment.  He treated her with medicated facial cleansers, 
shampoos, topical steroids, antipuritics, antihistamines, and 
topical emollients.  At her last visit, he considered her 
conditions to be under good control.  He offered no opinion 
as to their etiology.  

Private treatment records from Dr. B in Texas dated in 2002 
and 2003 also diagnose and prescribe treatment for the 
veteran's seborrheic dermatitis.  The September 2003 records 
indicate the veteran had been treated for one year, her 
condition was better, and that she was responding to 
treatment.  The August 2002 entry indicated her dermatitis 
had been present for years and was at the time considered 
severe.  The "subjective" section also recorded that past 
medical history was negative for skin disease and the patient 
had no known allergies.  A signed release for a Dr. T was 
returned to the RO with the notation that the records could 
not be found and had been purged.

In the November 2004 rating decision the RO reopened her 
claim for service connection for seborrhea, dermatographism, 
and seborrheic dermatitis.  The RO then denied the claim on 
the merits.  

With her January 2005 notice of disagreement, and 
subsequently, the veteran submitted copies of her VA 
treatment records from the 1990's, copies of the 2003-2003 
treatment summaries from Dr. B in Texas, copies of her VA 
treatment records from May 2004 to 2002, and then a record of 
a September 2005 visit to Dr. B in Texas, again for the 
seborrhea.

While the RO addressed the seborrhea, dermatographism, and 
seborrheic dermatitis claims on the merits, the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, 
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, 
regardless of the manner in which the RO characterized the 
issue, the initial question before the Board is whether new 
and material evidence has been presented.  

While some of the evidence received since 1999 is new, the 
Board finds that the evidence presented is not material.  The 
newly received evidence fails to raise a reasonable 
possibility of substantiating the claims of entitlement to 
service connection for seborrhea, dermatographism, and 
seborrheic dermatitis.    

Copies of the veteran's treatment records dated in the 1990's 
were before the RO in 1999 and remain in the claim file.  
Therefore, they would not be considered "new" evidence.  
With regard to the other treatment reports of record, the 
Board notes that the Court has held that additional evidence, 
which consists merely of records of post-service treatment 
that do not indicate that a condition is service connected, 
is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 
(1993).  Thus, the evidence fails to raise a reasonable 
possibility of substantiating the claims and as such, is not 
material.  

Further, with regard to the veteran's statements attributing 
her skin disabilities to service, the Board points out that 
lay assertions of medical causation cannot serve as a 
predicate to reopen a previously denied claim.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1995). 

For the reasons and bases set forth above, the Board finds 
that the evidence received in conjunction with the claim to 
reopen is not new and material, and does not serve to reopen 
the claim for service connection for seborrhea, 
dermatographism, and seborrheic dermatitis.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the 
evidence is not new and material, no further adjudication of 
this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. 
App. 31 (1991).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in February 2004, before the 
initial original adjudication of the claim.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate claims for service connection, as 
well as what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  She was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of her claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A March 2006 letter provided the 
veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection and her claim was readjudicated in the July 2006 
and January 2007 Supplemental Statements of the Case.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In any 
event, because service connection for sinusitis, allergies, 
and allergic rhinitis is denied, any questions regarding a 
disability rating and effective date are now moot.

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In a February 2004 letter, the RO stated that to establish 
entitlement to an increased evaluation for her service-
connected PTSD, the evidence must show that her disability 
had worsened enough to warrant the payment of a greater 
evaluation.  The letter also explained that the VA was 
responsible for (1) requesting records from Federal agencies, 
(2) assisting in obtaining private records or evidence 
necessary to support her claim, and (3) providing a medical 
examination if necessary.  The November 2004 rating decision 
explained the criteria for the next higher disability rating 
available for PTSD under the applicable diagnostic code.  The 
August 2005 statement of the case provided the appellant with 
the applicable regulations relating to disability ratings for 
her service-connected PTSD, as well as the requirements for 
an extraschedular rating under 38 C.F.R. § 3.321(b) and 
stated that, pursuant to 38 C.F.R. § 4.10, disability 
evaluations center on the ability of the body or system in 
question to function in daily life, with specific reference 
to employment.  Moreover, the record shows that the appellant 
was represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate her 
increased rating claims, and as such, that she had a 
meaningful opportunity to participate in the adjudication of 
her claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 891.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letters of record do not satisfy the 
requirements under Kent.    

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial. The claimant bears the burden of demonstrating 
such error. VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication because the 
veteran had actual knowledge of what was necessary to 
substantiate her claim for service connection, which is shown 
by her statements contending that she had begun to experience 
skin problems after her return from the Gulf.  In the 
November 2004 rating decision in which the RO reopened her 
claim, the RO stated that it was denying the claim on the 
merits because she failed to show a relationship between her 
skin conditions and her service.  In her January 2005 Notice 
of Disagreement and throughout the adjudication of her appeal 
by one statement of the case and 4 supplemental statements of 
the case the veteran demonstrated by her statements and 
submissions that she had actual knowledge of what had been 
considered deficient in her claim.  The Board finds that, by 
way of the veteran's actual knowledge and the overall 
development of her claim throughout the pendency of this 
appeal, the errors of notice are non-prejudicial to the 
veteran.  

Based on the foregoing, adequate notice was provided to the 
appellant prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.  The veteran was afforded a VA examination in June 2004, 
June 2005, and in December 2006 to determine the nature and 
severity of the PTSD. 
 
The Board notes that the veteran was not afforded a VA 
examination regarding the claims for sinusitis, allergies, 
and allergic rhinitis and seborrhea, dermatographism, and 
seborrheic dermatitis.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, as defined by law.  The case of McLendon v. Nicholson, 
20 Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered an 
event, injury or disease in service" are her own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of lay statements, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," is 
required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.

Regarding the claim for service connection for seborrhea, 
dermatographism, and seborrheic dermatitis, the Board finds 
that VA was not under an obligation to obtain a medical 
opinion.  The appellant has not submitted new and material 
evidence to reopen that claim.  38 C.F.R. § 3.159(c)(4)(iii) 
states that paragraph (c)(4) applies to a claim to reopen a 
finally adjudicated claim only if new and material evidence 
is presented or secured.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist her in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.

Entitlement to service connection for sinusitis, allergies, 
and allergic rhinitis is denied.

New and material evidence not having been presented, the 
application to reopen the claim of entitlement to service 
connection for seborrhea, dermatographism, and seborrheic 
dermatitis is denied



____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


